Case 2:20-cv-02996-GW-AGR Document 35 Filed 12/22/20 Page 1 of 4 Page ID #:84




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
Case 2:20-cv-02996-GW-AGR Document 35 Filed 12/22/20 Page 2 of 4 Page ID #:85




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
Case 2:20-cv-02996-GW-AGR Document 35 Filed 12/22/20 Page 3 of 4 Page ID #:86




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
Case 2:20-cv-02996-GW-AGR Document 35 Filed 12/22/20 Page 4 of 4 Page ID #:87




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          4
